DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
A complete action on the merits of claims 1-16 follows below. 
Information Disclosure Statement
The information disclosure (IDS) submitted 11/05/2019 and 01/15/2020 has been considered by the Examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5 amend “form” to recite –from--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “The method of claim 11.” However, claim 11 is directed to a device, “a composite.” For the purposes of compact prosecution, the Examiner interprets claim 13 to depend on claim 12.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (2002/0193026).
Regarding claim 1, Ota teaches a composite of one or more materials for maintaining both moisture and temperature levels (warming or cooling device [Abstract]) comprising:
a temperature retention material (gel 3);
a moisture retention material (base material 2); and 
a vapor barrier material (moisture impermeable covering material 4 [0055] made of gas barrier polymer [0051]).
Regarding claim 3, Ota teaches the limitations of claim 1 and wherein said temperature retention material is a gel (gel 3 comprising a water absorbent polymer [0032]). 
Regarding claim 4, Ota teaches the limitations of claim 3 and wherein said gel includes one or more selected from the group consisting of water, a salt, cellulose, propylene glycol, and a phase change material (water absorbent polymers treated with salts [0034]).
Regarding claim 5, Ota teaches the limitations of claim 4, wherein the salt is selected form the group consisting of ammonium nitrate, ammonium chloride, calcium chloride, and magnesium sulfate (ammonium chlorides [0034]).
Regarding claim 6, Ota teaches the limitations of claim 4, wherein said temperature retention material is one or more phase change materials ( the water bearing gel comprises a water-absorbable polymer and water ; [Abstract]).
Regarding claim 7, Ota teaches the limitations of claim 1, and wherein said moisture retention material is one or more selected from the group consisting of a polyester, a non-woven polyester, wool, cotton, and a super absorbent polymer ([0014] The base material may comprise at least one of a cloth material made of a natural and/or artificial fiber, a polymeric film, and a polymeric sheet...[0048] examples of artificial fibers include polyester fibers).
Regarding claim 8, Ota teaches the limitations of claim 1, wherein said vapor barrier material is one or more selected from the group consisting of a polyether laminate, a polyurethane laminate, polyethylene, vinyl membranes, polytetraflouroethylene membranes, poly lactic acid, and a coated nylon ([0051] the covering material is preferably made of at least one of a cloth material made of a natural and/or artificial fiber, a polymeric film, and a polymeric sheet. Examples of cloth materials and those of raw materials of the polymeric film or sheet are the same as those that are listed for the moisture-permeable base material. However, it is preferred that the covering material is impermeable or has a low permeability. Therefore, if a material having permeability is used for the covering material, by a known method the material is generally processed to lower the permeability. [0048] example of artificial fibers include polyethylene fibers).
Regarding claim 9, Ota teaches the limitations of claim 1 and further comprising a semipermeable material ([0018] the base material further comprises an accessory for controlling the moisture permeability of the base material)
Regarding claim 10, Ota teaches the limitations of claim 9, and wherein said semipermeable material is polypropylene ( [0019] the accessory can be made of polypropylene). 
Regarding claim 11, Ota teaches the limitations of claim 1 and wherein said composite is sized and shaped to cover limb (This device is used to apply to a part of an object, e.g., human body [0001])
Regarding claim 14, Ota teaches a composite of one or more layers of material for maintaining both moisture and temperature levels (warming or cooling device [Abstract]) consisting of:
a first layer including a temperature retention material (gel 3);
a second layer including a moisture retention material (base material 2); and 
a third layer including vapor barrier material (moisture impermeable covering material 4 [0055] made of gas barrier polymer [0051]).



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strack (4,913,957). 
Regarding claim 1, Strack teaches a composite of one or more materials for maintaining both moisture and temperature levels (thermal retaining fabric laminate) comprising:
a temperature retention material (reservoir layer 16 consists of any suitable absorbent which may be used to hold the heat retaining liquid; Col. 4 lines 53-55);
a moisture retention material (skin contact layer 12 consists of a thin soft absorbent layer capable of absorbing, holding and delivering an effective amount of treatment liquid; Col. 3 lines 43-45); and 
a vapor barrier material (second barrier layer 18 is a thermoplastic film which serves to retain the heat retention liquid and vapor within the reservoir layer …inhibiting the escape of vapor; Col. 5 lines 20-23).
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckley (2002/0164473) .
Regarding claim 1, Buckley teaches a composite of one or more materials for maintaining both moisture and temperature levels (composite material) comprising:
a temperature retention material (PCM 20, Fig. 6);
a moisture retention material (moisture absorbent material, super absorbent material 25, Fig. 6 [0066]); and 
a vapor barrier material (matrix material 24 is a closed cell foam which is impermeable to moisture).
Regarding claim 2, Buckley teaches the limitations of claim 1 and wherein two or more of said materials are integrated to form a single layer (Fig. 6 matrix material 24 includes PCM 20). 
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islava (6,666,836). 
Regarding claim 15, Islava teaches a composite of one or more layers of material for maintaining both moisture and temperature levels (Fig. 11) comprising:
a first layer including a temperature retention material (porous backing layer 12 includes thermal device 16 which is disposed on top of and in direct contact with layer 12);
a second layer including a moisture retention material (hydrophilic gel adhesive 18…the adhesive is only effective when hydrated; Col. 5 lines 10-11); and 
a third layer including a vapor barrier material (impermeable polymeric sheath 14);
said first layer having a surface and a first attachment means disposed on said surface (fastener 26b disposed on 12);
said third layer having a surface and a second attachment means disposed on said surface wherein said first layer is removably attached to said third layer (fastener 26a disposed on layer 14).
Regarding claim 16, Islava teaches the limitations of claim 15 and teaches wherein said first attachment means and said attachment means includes teeth and hooks (hook and loop fasteners 26a, 26b; Col. 5 line 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (2002/0193026) in view of Biser (2009/0287282) .
Regarding claim 12, Ota teaches a method of treating ([0079] The device of the present invention can be warmed and evolve steam. Thus, the device can warm up and give steam to a part of human body where the device is applied. Therefore, it exhibits steaming, moisturing, and moisture retaining functions together with functions as a warm poultice) comprising contacting an area of skin of a subject with said composite of claim 1 (see claim 1 rejection over Ota). 
Ota does not explicitly disclose a method of treating frostbite or hypothermia. However, Biser teaches a device within the same field of invention (moist heat arrangement [0120]) and provides frostbite of extremities such as the nose and ears could be treated with cool, warm, or hot compress therapy depending on the stage of recovery [0170].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the device of Ota to teach a method of treating frostbite since Ota already provides warming the skin promotes blood circulation [0001] . 
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strack (4,913,957) in view of Biser (2009/0287282) .
Regarding claim 12, Strack teaches a method of treating (hot packs and compresses are useful for medical treatment; Col. 1 lines 31-33) comprising contacting an area of skin of a subject with said composite of claim 1 (see claim 1 rejection over Strack). 
Strack does not explicitly disclose a method of treating frostbite or hypothermia. However, Biser teaches a device within the same field of invention (moist heat arrangement [0120]) and provides frostbite of extremities such as the nose and ears could be treated with cool, warm, or hot compress therapy depending on the stage of recovery [0170].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the device of Strack to teach a method of treating frostbite since Strack already provides warming the skin increases the flow of blood to the treated area (Col. 1 lines 16-17) and the hot compress can retain its heat over a period of time which can be useful for medical treatment. 
Regarding claim 13, Strack teaches the limitations of claim 12 and wherein said composite is wetted and heated prior to contacting the area of skin of the subject (samples were saturated with water …were heated to a 130°F…and then were applied to the skin on the leg of a user; Col. 6 lines 56-60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794